FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D21-2714
                  _____________________________

SCOTTY RHODEN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

                        September 21, 2022


PER CURIAM.

     Appellant, Scotty Rhoden, in his official capacity as the Sheriff
of Baker County, appeals the trial court’s Order Granting Petition
for Writ of Mandamus in favor of Appellee, the State of Florida.
The parties stipulated below that Donald Shrowder, who is not a
party to these proceedings, was convicted of battery and sentenced
to serve sixty days in the Baker County Jail. Sheriff Rhoden
released Shrowder from jail under electronic monitored
supervision after he had served only four days of his sixty-day jail
sentence, instructing him to remain on electronic monitoring at his
home or at his place of employment for sixty days. The parties
further stipulated that the Sheriff had released Shrowder on
electronic monitoring without court authorization and in the
absence of an administrative order within the Eighth Judicial
Circuit that would have allowed the release. The trial court
granted the State’s ensuing mandamus petition and directed the
Sheriff to return Shrowder from electronic monitored release to the
custody of the jail so he could serve the sixty-day jail sentence the
court had imposed. The order was stayed pending this appeal.

     We affirm the trial court’s order granting the petition for writ
of mandamus because the Sheriff, as a constitutional officer within
the executive branch of government, had a ministerial duty to
implement the sentence imposed by the court. Cf. Pearson v.
Moore, 767 So. 2d 1235, 1238–39 (Fla. 1st DCA 2000), approved
and remanded, 789 So. 2d 316 (Fla. 2001) (stating that sentencing
“is an exclusively judicial function” that is the “power, obligation,
and prerogative of the courts” and that the Department of
Corrections “is an executive branch agency charged with faithfully
implementing sentences imposed by the courts” and “lacks the
power . . . to add or delete sentencing conditions”); Chandler v. Fla.
Dep’t of Corr., 308 So. 3d 219, 219–20 (Fla. 1st DCA 2020) (“DOC’s
ministerial duty is to implement those [unambiguous] sentences
as written.” (citation omitted)).

    AFFIRMED.

LEWIS, TANENBAUM, and LONG, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Cord Byrd, Atlantic Beach, for Appellant.

Ashley Moody, Attorney General, Tallahassee; Brian S. Kramer,
State Attorney, Gainesville, for Appellee.




                                  2